                         Case 1:17-cv-02972-RDB Document 178 Filed 04/16/19 Page 1 of 2
                                                                  LAW OFFICES

                                                   KRAMON          & GRAHAM, P.A.
                                                                ONE SOUTH STREET
                                                                   SUITE 2600
                                                BALTIMORE, MARYLAND 21202-320 I
                                                          TELEPHONE: 14101 752-6030
JEAN       E.   LEWIS                                      FACSIMILE: 14101 539-1 269                                               E-MAIL
                                                                                                                               jlewis@kg-law.com
  DIRECT DIAL
                                                           www.kramonandgraham.com
14101 347-7409                                                                                                             DIRECT FACSIMILE
                                                                                                                               14101 361-8213
ALSO ADMITTED IN CA
                                                                 April 16, 2019

       VIAECF
       The Honorable Richard D. Bennett, District Judge
       United States District Court for the District of Maryland
       101 West Lombard Street, Chambers SD
       Baltimore, Maryland 21201

                   RE: Keyes Law Firm, LLC v. Napoli Bern Ripka Shkolnik, LLP, et al., 17-cv-2972-RDB

       Dear Judge Bennett:

               The core issue in this contract/accounting case is how much the Napoli Defendants1 have collected
       on behalf of the more than 2,000 clients ("Subject Clients") that KLF referred to defendants. But, the
       Napoli Defendants refuse to account for those funds. They insist now that they do not track this kind of
       information, that documents showing what they collected on behalf of any specific client "do not exist,"
       that they do not have copies of checks or evidence of payment from the underlying defendants who paid
       them, and that they store all of their documents in paper and pdf format.

               This is false. As demonstrated in the attached spreadsheet, the Napoli Defendants track
       settlements much in the same manner that plaintiff firms across the country do, identifying clearly the
       payor, the payee, the amount paid, the amount deducted for fees, the amount deducted for expenses, and
       the amount paid to the client. Ex. A. Mr. Napoli has admitted exactly that in a sworn affidavit, Ex. B,
       Napoli Affidavit,,, 5, 7-10 (attesting that he identified, to the penny, the settlement amounts, total costs,
       and total attorneys' fees for one Subject Client, "[b]ased on a review of [his] files and settlement
       database") (emphasis added), and the Napoli Defendants' own documents confirm the same. See, e.g.,
       Ex. C, Mr. Napoli's email to employee Will Bode ("please run me an expense report to review."); Ex. D,
       Napoli employee's email explaining expenses charged to a client ("That miscellaneous entry is our
       summary of client costs in quickbooks. We can provide him a breakdown."); Ex. E, Client Settlement
       Statements with QuickBooks Cost Rider; Ex. F, Mr. Napoli's email to Ms. Keyes ("Our system will be
       based on an algorithm we developed. We will be able to handle ten thousand cases in short order].]"); Ex.
       G, Napoli email to his Director of Database Management requesting a list of Keyes-referred settlements.

               The problem, however, is that the Ex. A spreadsheet concerns Napoli's relationship with a different
       law firm, tracking payments made on behalf of different clients. Outside of a spreadsheet showing
       settlements entered into a single month, see Ex. G, the Napoli Defendants have not produced any
       spreadsheets tracking the amounts paid to them on behalf of the Subject Clients. They maintain in this
       lawsuit that "no such documents exist."


       1
           The Napoli Defendants are all defendants in this action not represented by counsel of record William N. Sinclair.

       17249/0/02969115.DOCXv I
                 Case 1:17-cv-02972-RDB Document 178 Filed 04/16/19 Page 2 of 2
The Honorable Richard D. Bennett
April 16, 2019
Page 2

          But the Napoli Defendants are ethically bound to account for funds received on behalf of their
clients. See, e.g, NY Rule of Prof. Conduct 1.15(c)(3), (d)(l), (d)(3). Moreover, the Napoli Defendants
must have a fair and ethical means of allotting bulk settlements they receive on behalf of multiple clients.
For example, KLF recently learned that the Napoli Defendants received a total of $4,650,000 from ten
(10) defendants to settle the claims of 527 separate clients. See Ex. H, Letter from Napoli attorney to
Subject Client. That letter does not appear anywhere in the Napoli Defendants' electronic production; nor
is there any document from which it can be determined how many other Subject Clients were entitled to
funds from this or other group settlements. Yet, the 2017 letter states on its face that 11 [a] disclosure of the
allocations of all of the 527 claims is available at our office for review. 11 Id. A Napoli lawyer sent this on
November 17, 2017-more than a month after KLF filed the instant action. Plainly, hundreds of versions
of this letter to the 527 claimants, and spreadsheets showing the allocation among them, must exist.

        The Successor Napoli Firms' production (Bates-prefix 11RMG11) is particularly dismaying. Despite
the fact that these are active, operating firms, the production includes no emails, no spreadsheets, and no
metadata concerning the document custodians of the produced documents. And none of the defendants
has produced the requested source documents, including settlement checks, expense receipts, and related
accounting and banking records, from which an accounting can be constructed and verified.

        Given this Court's clear admonitions during the February 28, 2019 teleconference and resulting
Letter Order (ECF 152), and because the information sought by KLF is undeniably discoverable, KLF had
hoped that the Napoli Defendants would produce this information in the required form. Indeed, the
Napoli Defendants' counsel agreed in August 2018 that they would work with their clients to provide an
accounting; similarly in October 2018 they asserted in their Answers to Interrogatories that their
document production would provide KLF with sufficient information to determine the amount recovered
on behalf of each Subject Client. Ex. I, Ans. to Int., Nos. 6 and 7. That did not happen. In addition to
failing to produce the required ESI, the Legacy Napoli Defendants have failed to answer interrogatories
due on April 4, 2019; despite reminders they have not even offered a reason for their failure to respond.
Similarly, two of the Legacy Napoli Defendants have not filed an answer to the Amended Complaint (due
March 13 and 19, respectively), again, despite repeated reminders.

       KLF requests an Order (proposed form attached hereto) that the Napoli Defendants be compelled
to produce (i) reports showing all funds collected on behalf of the Subject Clients and all disbursements
from such funds, including for fees, expenses, and net payments to the clients; (ii) all documents relating
to payments made to the Napoli Defendants on behalf of the Subject Clients, including copies of checks
from the paying defendants in the underlying cases; and (iii) all other source documents from which an
accounting can be constructed and verified.

        We apologize for the multiple exhibits, but felt it was important to provide the Court with the
factual basis for this letter request give the serious assertions included herein. We are happy to make the
extensive correspondence and briefing already exchanged by the parties pursuant to Local Rule 104.8
available to the Court if that would be helpful.

                                                       Respectfully submitted,

                                                          Isl Jean E. Lewis

                                                       Jean E. Lewis
l 7249/0/02969115.DOCXv I
